DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 is directed to a “computer program” per se. See MPEP 2106.03.I, which provides examples of claims not directed to any of the statutory categories as including “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The most relevant prior art is as follows:
Liu et al. (CN107104427A, cited by Applicant with an additional machine translation provided) discloses a linear piecewise droop control curve (Fig.1), where different slopes are provided for a rated zone (#2) and a “heavy load” zone (#3).
Hailu et al. (“Piece-wise Linear Droop Control For Load Sharing in Low Voltage DC Distribution Grid”) also discloses piecewise linear droop curves with multiple sources and load sharing, where different current ratios, thus different power ratios (since P = V*I) are provided for each slope in the droop control. See Figs.3 and 4.
Chen et al. (US 2017/0110880) discloses non-linear droop control for load sharing, where the droop control “can be split into segments and different slopes” ([0024]).
However, the prior art does not clearly disclose “such that the sources of electrical power operate on one of the share region and the catch region; and when a power demand of the electrical load is less than the sum of the rated powers Pr, setting one or more scaling factor K such that each source of electrical power is operating in the share region of the multi-voltage droop slope in which a power split between the sources of electrical power is equal to the ratio of Pr for a given source of power to the sum of rated powers Pr for the sources of electrical power; and when the power demand of the electrical load is greater than the sum of the rated powers Pr, setting one or more scaling factor K such that each source is operating in the catch region of the multi-voltage droop slope in which a power split between the sources of electrical power is equal to a ratio of Pm for a given source of power to the sum of overload powers Pm for the sources of electrical power”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.